Citation Nr: 9932662	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  95 - 04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for a chronic disability 
manifested by chest pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to June 
1994, including service from August 20, 1990, to April 18, 
1991, in the Southwest Asia theater, specifically in the 
Arabian Sea and the Persian Gulf, during the Persian Gulf 
War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1994 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  

This case was previously before the Board in November 1996.  
At that time, direct service connection was granted for a 
chronic gastrointestinal disability, including nonspecific 
chronic inflammatory bowel disease; for a chronic skin 
disability with residual scarring of the arms, pruritus ani, 
and lichenification of the perianal area; and for a bilateral 
knee disability.  That decision further remanded the issues 
of entitlement to service connection for residuals of peptic 
ulcer disease and for a disability manifested by chronic 
chest pain to the RO for additional development of the 
evidence and for other specified actions by the RO with 
respect to the evaluation of the disabilities for which 
service connection had been granted.  

Upon return of the case to the Board in July 1997, it was 
determined that the RO had failed to take the necessary 
actions required by the Board's remand order of November 
1996, and the case was again remanded for a proper rating 
examination in connection with the veteran's claim for 
service connection for recurrent chest pain, to include a 
chest X-ray and pulmonary function studies; application of 
newly-revised VA respiratory regulations, effective October 
7, 1996; and for completion of an adequate examination with 
respect to his claim for service connection for residuals of 
peptic ulcer disease, to include an upper gastrointestinal X-
ray series in order to determine the presence or absence of 
residuals of peptic ulcer disease.. 

Following the Board's July 1997 remand, a rating decision of 
April 1999 granted  direct service connection for residuals 
of peptic ulcer disease, and that disability was rated as 
part of his service-connected gastrointestinal disability, 
including inflammatory bowel disease, evaluated as  20 
percent disabling.  That action constituted a complete grant 
of the benefit sought on appeal for that disability.  In 
addition, the RO afforded the veteran a complete and 
comprehensive orthopedic and neurological examination of his 
bilateral knee disability, including consideration of  
38 C.F.R. Part 4, §§ 4.40, 4.45, and  DeLuca v. Brown,  8 
Vet. App. 202, 205 (1995) prior to assigning a rating 
evaluation for those disabilities.  The veteran has not taken 
issue with the ratings assigned for those disabilities.

Based upon the matters set out above, the Board finds that 
the only issue currently in appellate status is that of 
entitlement to service connection for a chronic disability 
manifested by chest pain.  


FINDINGS OF FACT

The claim for service connection for a chronic disability 
manifested by chest pain 
is not plausible. 

CONCLUSION OF LAW

The claim for service connection for a chronic disability 
manifested by chest pain 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991);  Brammer v. Derwinski,  3 Vet. App. 223, 225 
(1992);  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim for 
service connection for a chronic disability manifested by 
chest pain.  If he has not, his appeal must fail, and VA is 
not obligated to assist him in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski,  1 Vet. App. 78, 81 (1990).  It has also held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993).  For the reasons set forth below, 
the Board finds that the veteran has not met his burden of 
submitting evidence to support a belief that his claim of 
entitlement to service connection for a chronic disability 
manifested by chest pain is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991);  See Grottveit, at 93;  Tirpak v. 
Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 80. 

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing of a chronic disability 
manifested by chest pain in the veteran.  When a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit, at 93.  In the 
present case, the veteran has not submitted any competent 
medical evidence or opinion which supports his claim that he 
has a chronic disability manifested by chest pain.  

To that point, the Board notes that there is no competent 
medical evidence or opinion in the record that shows that the 
veteran currently has a chronic disability manifested by 
chest pain.  Further, the VA pulmonary examination, conducted 
in April 1997 for the purpose of identifying any chest, lung 
or respiratory disability present in the veteran, found no 
evidence of a chronic disability manifested by chest pain, 
and the veteran had no complaints referable to the 
cardiopulmonary system.  A clinical examination of the chest 
revealed no pathology; an electrocardiogram and 
echocardiogram showed no ischemic changes; a chest X-ray 
showed normal lungs, with no abnormality in the lung fields; 
a PPD was negative; and pulmonary function tests revealed no 
pathology or deficit.  While the pulmonary examiner cited a 
history of recurrent chest pain and shortness of breath, he 
stated that the veteran's history of chest pain/shortness of 
breath was ill-defined and inconsistent, and that clinically 
he saw no evidence of pulmonary disability. 

Although the veteran can offer evidence of symptoms which are 
amanable to observation or capable of being witnessed, such 
as his subjective history of chest pain, the Board notes 
that, as a lay person, the veteran is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
veteran cannot meet his initial burden of presenting a well-
grounded claim by relying upon his own opinions as to medical 
matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.

In addition, in order to establish a well-grounded claim, 
there must be (1) competent evidence of a current disability 
in the form of a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996);  Rabideau v. 
Derwinski,  2 Vet. App. 141, 144 (1992).  In this case, the 
requirement of item (1) is not satisfied because the medical 
record is devoid of competent medical evidence demonstrating 
a chronic disability manifested by chest pain in the form of 
a medical diagnosis.  As the initial requirement under  
Caluza is not met, further review would not be productive. 

The Board further notes that although the veteran served from 
August 20, 1990, to April 18, 1991, in the Southwest Asia 
theater, specifically in the Arabian Sea and the Persian 
Gulf, during the Persian Gulf War, his service medical 
records show that he previously complained of chest pain in 
February 1986, in July 1986, in August 1986, in February 
1987, and in May 1988.  His last complaint of chest pain 
occurred in September 1993.  The medical evidence reflecting 
repeated complaints of chest pain long prior to the veteran's 
service in the Southwest Asia theater establishes that a 
disability manifested by chest pain did not become manifest 
during active service during the Persian Gulf War.  38 C.F.R. 
§ 3.317(a)(1)(i) (1999).  In addition, those multiple 
recorded complaints prior to the veteran's Southwest Asia 
service constitute affirmative evidence that an undiagnosed 
chronic disability manifested by chest pain chest was not 
incurred during his Persian Gulf War service.  38 C.F.R. 
§ 3.317(c)(1) (1999).  The veteran's inservice complaints of 
chest pain were found to have no clinical basis, or were 
attributed to chest wall pain.  No abnormalities of the lungs 
or chest were found on clinical or radiodiagnostic 
examination at any time during the veteran's period of active 
service, on service separation examination, or on VA 
examination in April 1997.  No competent medical evidence has 
been submitted which attributes the veteran's complaints of 
chest pain or other respiratory disability to his period of 
active duty or to his service in the Southwest Asia theater 
of operations.  

The chronicity provisions of  38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  In this case, however, the service 
medical records do not establish the presence of a chronic 
disability manifested by chest pain during active service, 
and none is currently diagnosed.  If chronicity is not 
applicable, a claim may still be well grounded on the basis 
of  38 C.F.R. § 3.303(b) if the condition is noted during 
service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  However, no competent medical evidence has been 
submitted which links or relates a current disability 
manifested by chest pain to the veteran's period of active 
duty or to his service in the Southwest Asia theater of 
operations.  In addition, the record discloses no complaint 
of chest pain since September 1993.  

In the absence of competent medical evidence demonstrating, 
diagnosing, or otherwise establishing the current presence of 
a chronic disability manifested by chest pain in the veteran, 
the claim of entitlement to service connection for that 
disability is not well grounded.  Grottveit at 93;  Tirpak at 
611;  Brammer, at 225,  Caluza, at 505.

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claim well grounded by submitting competent medical 
evidence demonstrating and diagnosing a chronic disability 
manifested by chest pain, together with competent medical 
evidence linking or relating that disability to his period of 
active duty or to his service in the Southwest Asia theater 
of operations.  Robinette v. Brown,  8 Vet. App. 69, 74 
(1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a chronic disability manifested by 
chest pain is denied.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 

